DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of claims 1-15 in the reply filed on March 18, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "a deny indication signal for a second user seeking admission to the particular event using a second reusable pass from among the plurality of reusable passes based upon the single member account having no unused tickets for the particular event or the second reusable pass having been deactivated."  There is no support for denying based upon the single member account having no unused tickets for the particular event. Denial of access is only described for an inactive pass (published application ¶ 0054) or pass with an already-used ticket (¶ 0044) is attempted to be used for entry.  There is no disclosure of a determination of the single member account having no unused tickets for the particular event being used to deny entry.  Unused tickets are only mentioned once, and not in this context (see ¶ 0061—"The current management of company paper tickets is tedious and inefficient because for example if Employee V cannot attend the Event Y at the last minute the company's tickets in many cases go unused because it proves physically impossible to transfer the ticket to an alternative user.").  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 
Claim 1 also recites "a distribution function which enables the single member to individually activate and deactivate each of the plurality of reusable passes, wherein each of the plurality of reusable passes that has been activated is permitted to access and use the tickets purchased for and associated with the single member account, wherein each of the plurality of reusable passes that has been deactivated is not permitted to access or use the tickets purchased for and associated with the single member account… a verification function which provides (i) an admission indication signal for a first user seeking admission to a particular event using a first reusable pass from among the plurality of reusable passes based upon the single member account having one or more unused tickets for the particular event and the first reusable pass having been activated and (ii) a deny indication signal for a second user seeking admission to the particular event using a second reusable pass from among the plurality of reusable passes based upon the single member account having no unused tickets for the particular event or the second reusable pass having been deactivated, wherein, when the first user is granted admission, the verification function changes a database record for one of the single member account's one or more unused tickets for the particular event to reflect that access has been granted and the ticket has been used via the admission indication signal."
Claim 9 recites "a management function which enables the single member to manage tickets associated with the single member account, the tickets providing access to events, wherein each of the plurality of passes that has been activated is permitted to access and use the tickets purchased for and associated with the single member account, wherein each of the plurality of passes that has been deactivated is not permitted to access or use the tickets purchased for and associated with the single member account… wherein the management function operates in response to said interrogation signal and provides an authorization signal to the venue associated with said interrogation signal based upon the tickets and whether the pass associated with the interrogation signal is activated or deactivated." 
There is no support in the disclosure for an embodiment where -both having an event ticket on the pass and the pass being activated are used as conditions for granting access.  The majority of the Specification only discusses examining if the pass has an event ticket.  Activation/deactivation is only mentioned in ¶ 0063.  There is no discussion or examples provided of situations where both are required in order for the person to be admitted into the event.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "wherein the association between single member account and the plurality of reusable passes permits the single member account's tickets to be accessed and used by each of the plurality of reusable passes based upon the single member selectively activating and deactivating each of the plurality of reusable passes… a distribution function which enables the single member to individually activate and deactivate each of the plurality of reusable passes, wherein each of the plurality of reusable passes that has been activated is permitted to access and use the tickets purchased for and associated with the single member account, wherein each of the plurality of reusable passes that has been deactivated is not permitted to access or use the tickets purchased for and associated with the single member account… a verification function which provides (i) an admission indication signal for a first user seeking admission to a particular event using a first reusable pass from among the plurality of reusable passes based upon the single member account having one or more unused tickets for the particular event and the first reusable pass having been activated and (ii) a deny indication signal for a second user seeking admission to the particular event using a second reusable pass from among the plurality of reusable passes based upon the single member account having no unused tickets for the particular event or the second reusable pass having been deactivated, wherein, when the first user is granted admission, the verification function changes a database record for one of the single member account's one or more unused tickets for the particular event to reflect that access has been granted and the ticket has been used via the admission indication signal."
Claim 9 recites "wherein the association between single member account and the plurality of passes permits the single member account's tickets to be accessed and used by each of the plurality of passes based upon the single member selectively activating and deactivating each of the plurality of reusable passes… a management function which enables the single member to manage tickets associated with the single member account, the tickets providing access to events, wherein each of the plurality of passes that has been activated is permitted to access and use the tickets purchased for and associated with the single member account, wherein each of the plurality of passes that has been deactivated is not permitted to access or use the tickets purchased for and associated with the single member account… wherein the management function operates in response to said interrogation signal and provides an authorization signal to the venue associated with said interrogation signal based upon the tickets and whether the pass associated with the interrogation signal is activated or deactivated."
The plain and ordinary meaning of a pass being "activated" and a pass having a ticket for an event loaded onto it are at least partially coextensive and would encompass many of the same actions.  They both read on the pass being valid for access, but separately.  The same is true for a pass being "deactivated" and having no tickets for the event.  This, it is unclear if a pass that has an event ticket on it also meets the separate requirement that the pass is "activated."  Due to this confusion, the public is not properly apprised as to what would constitute infringement of the claimed invention.  The Specification is of little assistance, and seems to treat these elements separately without explain what, if any, relationship they have (see ¶ 0058—allocating event tickets to passes, ¶ 0063—activating/deactivating passes).  The Specification also does not provide examples of how these are used in combination.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-6 and 9-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nestor, et al., U.S. Pat. Pub. No.  2004/0006497 (Citation 8 of the IDS filed 6/25/2020).
As per claim 1, Nestor teaches a system for selling access to multiple events at multiple venues to multiple purchasers including: 
a plurality of reusable passes associated with a single member, wherein each of the reusable passes include an RFID chip which contains data indicative of an identity of the pass (¶¶ 0028, 33, 35); 
a computer system accessible by users from remote locations using a network (Fig. 2), wherein said computer system operates to provide: 
a membership function which establishes and maintains member accounts, including a single member account that is associated with the single member and with the plurality of reusable passes, wherein the association between single member account and the plurality of reusable passes permits the single member account's tickets to be accessed and used by each of the plurality of reusable passes based upon the single member selectively activating and deactivating each of the plurality of reusable passes (¶¶ 0026, 81, 100-04, 115-20), 
a booking function which enables the single member to purchase tickets that provide access to one or more future events at different venues in association with the member account, the tickets being electronically associated with the single member account (¶¶ 0024, 115-20), 
a memory function which retains information about the single member, about the plurality of reusable passes each associated with the single member and about the tickets to the events to which the single member has purchased access (¶¶ 0026, 30-32, 115-20), 
a distribution function which enables the single member to individually activate and deactivate each of the plurality of reusable passes, wherein each of the plurality of reusable passes that has been activated is permitted to access and use the tickets purchased for and associated with the single member account, wherein each of the plurality of reusable passes that has been deactivated is not permitted to access or use the tickets purchased for and associated with the single member account (¶¶ 0081, 100-04, 115-20), and 
a verification function which provides (i) an admission indication signal for a first user seeking admission to a particular event using a first reusable pass from among the plurality of reusable passes based upon the single member account having one or more unused tickets for the particular event and the first reusable pass having been activated and (ii) a deny indication signal for a second user seeking admission to the particular event using a second reusable pass from among the plurality of reusable passes based upon the single member account having no unused tickets for the particular event or the second reusable pass having been deactivated, wherein, when the first user is granted admission, the verification function changes a database record for one of the single member account's one or more unused tickets for the particular event to reflect that access has been granted and the ticket has been used via the admission indication signal (¶¶ 0034-36, 128); 
a plurality of readers at locations associated with venues hosting the events, wherein said readers are capable of reading said data on the reusable passes and transmitting an interrogation signal associated with the reusable pass to the computer system, wherein said interrogation signal is responsive to the data indicative of the identity of the reusable pass (¶¶ 0034-36, 128); 
wherein the verification function operates in response to said interrogation signal and provides said admission indication signal to the venue associated with said interrogation signal based upon said reusable pass associated with the interrogation signal having been activated (¶¶ 0034-36, 128).  
As per claim 2, Nestor teaches claim 1 as above.  Nestor further teaches said computer system operates to provide a POS account function enabling the single member to add money or credit available to be spent to the single member account, the money or credit being accessible across the activated reusable passes and being redeemable by reading the activated reusable passes at one or more POS readers at the event for the purchase of goods or services, with each purchase made via the activated reusable passes being charged to the single member account (¶¶ 0028-30—"cash balance on deposit," ¶¶ 0032, 81).  
As per claim 3, Nestor teaches claim 2 as above.  Nestor further teaches the computer system maintains a record of the events to which the single member accessed using one or more of said reusable passes, the identity of the reusable passes and the goods and services purchased at each event using the reusable passes (¶¶ 0030-32).  
As per claim 4, Nestor teaches claim 1 as above.  Nestor further teaches the reusable passes are in the form of a card, a wearable bracelet, a mobile phone, or an RFID sticker (¶¶ 0028, 33).  
As per claim 5, Nestor teaches claim 1 as above.  Nestor further teaches the computer system delivers admission data online to a selected computer for printing a paper ticket (¶ 0038).  
As per claim 6, Nestor teaches claim 1 as above.  Nestor further teaches the distribution function of the computer system enables the single member to transfer one or more of the tickets purchased by the single member from the single member account to a second member account, wherein said one or more tickets are removed from the single member account and added to the second member account (¶¶ 0069, 116).  

As per claim 9, Nestor teaches a system for managing access to multiple events at multiple venues to multiple users including: 
a plurality of passes that are each associated with a single member, wherein each of the passes contain an identifier (¶¶ 0028, 33, 35); 
a computer system accessible from remote locations using a network (Fig. 2), wherein said computer system operates to provide: 
a membership function which establishes and maintains member accounts, including a single member account that is associated with the single member with the plurality of passes, wherein the association between single member account and the plurality of passes permits the single member account's tickets to be accessed and used by each of the plurality of passes based upon the single member selectively activating and deactivating each of the plurality of reusable passes, wherein said single member account includes information about the single member and information about the events at a plurality of venues to which the single member has access (¶¶ 0026, 81, 100-04, 115-20), and 
a management function which enables the single member to manage tickets associated with the single member account, the tickets providing access to events, wherein each of the plurality of passes that has been activated is permitted to access and use the tickets purchased for and associated with the single member account, wherein each of the plurality of passes that has been deactivated is not permitted to access or use the tickets purchased for and associated with the single member account (¶¶ 0081, 100-04, 115-20); 
a plurality of readers at locations associated with the plurality of venues hosting the events, wherein said readers are capable of reading said identifier on the passes and communicating an interrogation signal associated with the pass to the computer system (¶¶ 0034-36, 128); 
wherein the management function operates in response to said interrogation signal and provides an authorization signal to the venue associated with said interrogation signal based upon the tickets and whether the pass associated with the interrogation signal is activated or deactivated (¶¶ 0034-36, 128).  
As per claim 10, Nestor teaches 9 as above.  Nestor further teaches a system according to claim 9 wherein said computer system operates to provide a POS account function enabling the single member to add money or credit available to the single member account, the money or credit being accessible across the activated reusable passes and being redeemable by reading the activated reusable passes at one or more POS readers at the event for the purchase of goods or services, with each purchase made via the activated reusable passes being charged to the single member account (¶¶ 0028-30—"cash balance on deposit," ¶¶ 0032, 81).  
As per claim 11, Nestor teaches 10 as above.  Nestor further teaches the computer system maintains a record of the events to which the single member accessed using one or more of said passes, the identity of the passes and the goods and services purchased at each event using the passes (¶¶ 0030-32). 
As per claim 12, Nestor teaches 9 as above.  Nestor further teaches the passes are in the form of a card, a wearable bracelet, a mobile phone, or an RFID sticker (¶¶ 0028, 33).  
As per claim 13, Nestor teaches 9 as above.  Nestor further teaches said authorization signal indicates the user associated with the pass should be at least one of permitted entry into said venue associated with said interrogation signal or denied entry into said venue associated with said interrogation signal (¶¶ 0034-36, 128).  
As per claim 14, Nestor teaches 9 as above.  Nestor further teaches the computer system delivers admission data online to a selected computer for printing a paper ticket (¶ 0038).  
As per claim 15, Nestor teaches 9 as above.  Nestor further teaches the management function of the computer system enables the single member to transfer a ticket representing a selected event to which the single member has access from the single member account to a second member account, wherein said ticket is removed from the single member account and added to the second member account (¶¶ 0069, 116).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nestor, et al. in view of Hammad, et al., U.S. Pat. Pub. No.  2008/0203170 (Reference A of the attached PTO-892).
As per claim 25, Nestor in view of Mann teaches claim 1 as above.  Nestor does not explicitly teach the verification function further provides a security indication signal flagging, for the member or event security, the inactive reusable passes with which entry was attempted as potentially lost or stolen; which is taught by Hammad (¶¶ 0068-70).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Hammad—namely, to prevent non-paying users from entering.  Moreover, this is merely a combination of old elements in the art of secured area entry.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nestor, et al. in view of Sehr, U.S. Pat. Pub. No. 2001/0018660 (Citation 6 of the IDS filed 6/25/2020).
As per claim 26, Nestor in view of Mann teaches claim 1 as above.  The references do not explicitly teach the verification function further provides the deny indication signal for active reusable passes that have already been granted an event entry; which is taught by Sehr (¶ 0053).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Sehr—namely, to restrict reentry only to those users that have a valid exit stamp.  Moreover, this is merely a combination of old elements in the art of secured area entry.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628